Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 05/14/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“driving module for moving the replaceable scrubbing pad with respect to the body” in claim 20 is considered a motor, and its equivalents such as kinetic actuators like springs which can allow for relative movement of the pad with respect to the body during movement, for moving the pad with respect to the body [Application Publication; paragraph 0148]; 

	“driving module…configured to rotate the replaceable scrubbing pad” in claim 24 is considered a motor, and its equivalents such as kinetic actuators like springs which can allow for relative movement of the pad with respect to the body during movement, for moving the pad with respect to the body, particularly a motor capable of rotation [Application Publication; paragraph 0148]; and 
	“driving module…configured to vibrate the replaceable scrubbing pad” in claim 25 is considered a motor, and its equivalents such as kinetic actuators like springs which can allow for relative movement of the pad with respect to the body during movement, for moving the pad with respect to the body, particularly a motor capable of vibration [Application Publication; paragraph 0148].
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 20-27, 29-36, 42, and 49-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of Kawakami (US-5,613,261), Nakanishi (US-5,815,880), and Augenbraun (US-2007/0061040) fails to anticipate or render obvious “a replaceable scrubbing pad comprising: 
a first arcuate edge having an end proximate the right drive wheel, the first arcuate edge extending from the end of the first arcuate edge toward a fore-aft axis of the autonomous robot the first arcuate edge being substantially parallel to and adjacent to a first portion of an outer perimeter of the autonomous robot toward the fore-aft axis,
a second arcuate edge having an end proximate the left drive wheel, the second arcuate edge extending from the end of the second arcuate edge toward the fore-aft axis of the autonomous robot, the second arcuate edge being substantially parallel to and adjacent to a second portion of the outer perimeter of the autonomous robot, and a central region between the first arcuate edge and the second arcuate edge, the central region being adjacent to the outer perimeter of the autonomous robot.”  
The prior art does not teach a pad, regarded as a thin flat material or cushion, in the shape as claimed.  While the prior art of Caine (US-1,480,662) teaches arcuate pad materials (21), this would not be obvious to modify the prior art of Kawakami, Nakanishi, and Augenbraun.  Furthermore, the prior art of Caine is not a singular pad that has the claimed “first arcuate edge” and “second arcuate edge” as these pad materials 21 each extend only a short portion, not near the fore-aft axis.  
For these reasons, claim 20, and those depending therefrom including claims 21-27, 29-36, 42, and 49-59, are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723